Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 1 of 12 PageID# 1849


Exhibit 2
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION



                                                    )
CHMURA ECONOMICS &                                  )       Case No.3:19-cv-00813
ANALYTICS,LLC,                                      )       Judge Robert E.Payne
                                                    )
                                                    )
                      Plaintiff,                    )
                                                    )
V.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
                      Defendant.                    )



                     DECLARATION OF RICHARD A.LOMBARDO


       Pursuant to 28 U.S.C. §1746,1 hereby declare as follows:

       1.     I am the Defendant in the above-captioned matter and am competent to give this

declaration as I am over eighteen(18)years ofage. I am a resident of Mentor, Ohio. The statements

set forth in this Declaration are based upon my personal knowledge,and are true and correct to the

best of my knowledge,information, and belief

       2.      Chmura sells a labor data SaaS called JobsEQ, which is a labor market technology

platform.

       3.     In February 2015, I was offered and accepted a position as an Inside Sales

Representative with Chmura in the Cleveland, Ohio office. The offer was memorialized in a letter

dated February 3, 2015 and was signed by both Leslie Peterson (“Ms. Peterson”), the President

and Chief Strategy Officer of Chmura, and me (the “February 3, 2015 Letter”). A copy of the



                                                1
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 2 of 12 PageID# 1850




February 3, 2015 Letter is attached as Exhibit A. The February 3, 2015 Letter states “[i]t is our

pleasure to detail an offer of employment as an Inside Sales Representative (ISR) with Chmura

Economics and Analytics, LLC (Chmura) at our Cleveland, Ohio office                    I signed the

February 3, 2015 Letter on February 4, 2015.

         4.    The February 3, 2015 Letter refers to an “employment agreement.” The only

document attached to the offer Letter was a Confidentiality, Non-Competition & Non-Solicitation

Agreement (the “Agreement”). A copy of the Agreement is attached as Exhibit B. I signed the

Agreement on February 4, 2015.

         5.    I began my employment on or around February 18, 2015. My job was to sell

JobsEQ and its add-ons,such as RTI(Real Time Intelligence), Firm List, Extra Seats and LaborEQ

across the nation from the Cleveland, Ohio office. My job title was Account Manager.

         6.    I regularly arrived at the Cleveland office located at 1025 Huron Road East,

Cleveland, Ohio at or before 7:00 a.m. and left at or after 5:30 p.m. I would regularly work through

lunch.


         7.    I prospected potential customers across the U.S. and my geographic region included

states in other times zones, such as California, Washington, Oklahoma, Texas, Minnesota and

Iowa, among others. As some of the clients and prospective clients for which I was responsible

were located in other time zones, I made myself available to them during their business hours (i.e.

Central, Mountain and Pacific time). I would regularly receive calls on my way home from the

office, after I had arrived home, or while out after work. I answered and responded to those calls.

         8.    I regularly worked more than forty (40) hours each workweek, but I never received

any compensation for the hours that I worked over forty (40) hours each workweek.




                                                 2
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 3 of 12 PageID# 1851



       9.      In the fall of 2019, I learned that Chmura was going to make changes to the

operations of the inside sales team. Chmura was going to redistribute the customers     i.e; take

away customers from me and give them to other sales representatives who did not have as many

customers in their book. Because I spent more than four years and many hours,including numprous

overtime hours, building my book and closing sales, I would be materially damaged by this change.

I was hurt and upset about this change.

       10.     On October 3, 2019, I met with my supervisor, Sales Manager Eli Auerbach

(“Auerbach”) to discuss the changes. I asked Auerbach what was going on and why they would

make a change that only negatively affected me.

       11.     I spoke to Auerbach again on October 17, 2019 and was instructed to leave the

office for the day. Accordingly, I left the office around 10:00 a.m. on October 17, 2019. Because

I had a work issued laptop (the “Laptop”), I decided to work from home and make sure I took care

of my customers. Additionally, I had a demo scheduled in the afternoon. By the time I arrived

home, I was locked out of Salesforce and had no access to my e-mails. I could no longer do any

work. No one told me that Chmura was going to prevent me from doing my job.

       12.     On October 21,2019,1 spoke with Aisha Ortiz, who works in the Human Resources

department at Chmura. During this conversation, I learned that I had been put on unpaid leave on

October 17, 2019.

       13.     On Oetober 31, 2019, Chmura terminated my employment.

       14.     At the time I was terminated, I was in possession of the Laptop. The Laptop was

issued to me during my employment, prior to being placed on unpaid leave, and prior to my

termination.




                                               3
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 4 of 12 PageID# 1852


                                                                                          .•t


       15.     The Laptop contained notes from two conferences (the Texas Economic

Development Conference and the International Economic Development Council Conference),

which included information relating to conversations I had with clients and prospective customers

at those conferences (the “Notes”).

       16.    I do not recall accessing the Notes after I was sent home on October 17, 2019 and

I could not access any other information on the Laptop as of October 17, 2109.1 did not use any

information contained in the Notes after I was sent home on October 17, 2019.

       17.     On December 24, 2019,1 returned the Laptop to counsel for Chmura.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this     day of May,2020.




                                                     6.ichard A. Lombardo




                                                4
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 5 of 12 PageID# 1853




                                                        Exhibit A




                                                               Lombardo000008
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 6 of 12 PageID# 1854




                                                               Lombardo000009
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 7 of 12 PageID# 1855



         Exhibit B
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 8 of 12 PageID# 1856
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 9 of 12 PageID# 1857
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 10 of 12 PageID# 1858
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 11 of 12 PageID# 1859
Case 3:19-cv-00813-REP Document 41-2 Filed 05/15/20 Page 12 of 12 PageID# 1860
